The defendant had given a promissory note to the plaintiff which did not express any time of payment. The question was, whether the note should be considered as payable on demand under the Act of Assembly 1786, c. 4.
The fourth section of the act referred to has these words: "that all bills, bonds, and notes made payable on demand shall be held and deemed to be due on demand made by the creditor, his agent or attorney, by suit or request, and shall bear interest accordingly."
This provision does not affect the case before the Court. Where no time of payment is expressed in a note, by the common law, it is payable on demand. The act is understood to embrace cases where it is expressed that payment shall be made on demand, and not where it is an inference of law, as it is in this case.
The note was payable the moment it was given; and therefore should bear interest from the date.